DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
	Restriction/Election of Species
Applicant's election with traverse of Species I (Claims 1-2, 4-12 and 14-20) in the reply filed on 4/12/2021 is acknowledged.  
The traversal is on ground(s) that “as described at paragraphs [0029] and [0030], Species II is related to Species I (effectively, a sub-species of a Species I), and is properly examined together with Species I (see, e.g., MPEP 808.0l(a)). Even if Species I and II were to be judged to be independent of one another, a Restriction Requirement is only reasonably applied when it can be shown that examination of multiple species/claim groups would place an undue burden on the Examiner (see, e.g., MPEP 803). Applicant respectfully submits that Species I and II as defined do not "recite such a multiplicity of species that an unduly extensive and burdensome search is necessary" (see, e.g., MPEP 806.01)." Accordingly, Applicant respectfully requests reconsideration and withdrawal of the restriction requirement” and the Office respectfully disagrees.  

Therefore the requirement is still deemed proper and is therefore made FINAL.
Status of Application
Claims 1-20 are pending. Claims 3 and 13 have been withdrawn due to an Election of Species. Claims 1 and 11 are the independent Claims. This Non-Final Office action is in response to the “Election of Species” received on 4/12/2021. 
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Grayscaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing (Figures 4-5) executed in color (Grayscale). Copies of this patent or patent application publication 
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claims 9 and 19 have typographical errors that need to be corrected. 
Claim 9 appears to be missing some punctuation as the beginning, after the 9, and the period at the end.
Claim 19 appears to be missing some punctuation as the beginning, after the 9, and the period at the end.
 	This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 10 and 20 state “wherein the one or more routes are selected based on an analysis of prior usage” and this limitation is unclear, thus indefinite. What prior usage is being claimed? Prior usage of the data, the goods, the ship, like ships? As currently presented, Claims 10 and 20 fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret any past data as reading on this. Appropriate action is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-12, and 14-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitations of identifying, querying, acquiring, obtaining, calculating, and identifying an optimal route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer based method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-based method” language, “identifying, querying, acquiring, obtaining, calculating, and identifying” in the context of this claim encompasses the user manually steps of making a decision about an optimal route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform identifying, querying, acquiring, obtaining, calculating, and identifying steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying, querying, acquiring, obtaining, calculating, and identifying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform identifying, querying, acquiring, obtaining, calculating, and identifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2, 4-10, 12, and 14-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 11.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vessel with the route. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 7-12, 14-15, and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by O’Donncha et al. (United States Patent Publication 2020/0225385).
With respect to Claim 1: O’Donncha discloses “A computer-based method for selecting routes for a voyage plan for a vessel, comprising the steps of” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“a. identifying each of a start point, a destination and an acceptable destination arrival period” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“b. querying a database to determine historically-used routes as candidates for selection” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“c. acquiring vessel-specific data for determining fuel oil consumption as a function of vessel conditions, vessel speed and weather conditions” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“d. obtaining weather data that forecasts position and timing of adverse weather conditions along one or more routes” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“e. calculating ship headings and speeds along the one or more routes subject to the acceptable destination arrival period” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“wherein the speeds are calculated to minimize fuel oil consumption subject to speed increases or decreases necessary to avoid routing through 
“and f. identifying an optimal one of the one or more routes as the selected route” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5].
With respect to Claim 2: O’Donncha discloses “The method of claim 1, wherein the vessel-specific data comprises hull profile design information” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5].
With respect to Claim 4: O’Donncha discloses “The method of claim 1, wherein the weather data comprises at least one of wave, wind and current information” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5].
With respect to Claim 5: O’Donncha discloses “The method of claim 4, wherein the weather data is obtained both from a weather data source provided by the vessel and from a third-party data source” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“wherein the data provided by the third party data source is associated with a global positioning system (GPS) location of the vessel” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5].
With respect to Claim 7: O’Donncha discloses “The method of claim 1, further comprising the steps of” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5];
“g. determining that the vessel is presently at a location not on the selected route; and” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5];

With respect to Claim 8: O’Donncha discloses “The method of claim 1, further comprising the step of: g. preparing and outputting a voyage plan” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5].
With respect to Claim 9: O’Donncha discloses “The method of claim 8, wherein the step of preparing the voyage plan includes the step of selecting waypoints for the voyage as a function of predicted duration of segments of the selected route” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5].
With respect to Claim 10: O’Donncha discloses “The method of claim 1, wherein the one or more routes are selected based on an analysis of prior usage” [O’Donncha, ¶ 0016, 0020, 0065, 0071-0076 and Figure 5].
With respect to Claim 11: O’Donncha discloses “A computer-based method for selecting routes for a voyage plan for a vessel, comprising the steps of” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“a. identifying each of a start point, a destination and an acceptable destination arrival period” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“b. querying a database to determine one or more routes as candidates for selection” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];
“c. acquiring vessel-specific design data for determining fuel oil consumption as a function of vessel conditions, vessel speed and weather conditions” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5];

“e. calculating ship headings and speeds along the one or more routes subject to the acceptable destination arrival period” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“wherein the speeds are calculated to minimize voyage duration subject to speed increases or decreases necessary to avoid routing through adverse weather conditions” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5]; 
“and f. identifying an optimal one of the candidate routes as the selected route” [O’Donncha, ¶ 0016, 0020, 0071-0076 and Figure 5].
With respect to Claim 12, 14-15 and 17-20: all limitations have been examined with respect to the method in claims 1-5 and 7-10. The method taught/disclosed in claims 1-5 and 7-10 can clearly perform as the method of claims 12, 14-15 and 17-20. Therefore claims 12, 14-15 and 17-20 are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6 and 16 are rejected under 35 USC 103 as being unpatentable over O’Donncha et al. (United States Patent Publication 2020/0225385) in view of Winkler et al. (United States Patent Publication 2009/0018774).
With respect to Claim 6: While O’Donncha discloses measuring and determining adverse weather conditions, O’Donncha does not specifically state what scale is being used.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Winkler into the invention of O’Donncha to not only measuring adverse weather data as O’Donncha discloses but to also used known weather scales, such as the Beaufort scale as taught by Winkler with a motivation of creating a more robust system that uses knows scales for ease of access to all. Additionally, the claimed invention is merely a combination of old, well known elements measuring weather conditions at sea and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 16: all limitations have been examined with respect to the method in claim 6. The method taught/disclosed in claim 6 can clearly perform as the method of claim 16. Therefore claim 16 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669